Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                       
Status of the Application
2.	Claims 1-12 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 2/17/20 are acceptable for examination proceedings.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- an input unit,  a partial circuit search unit, a replacement processing unit, output unit in claim 1, 6,
- an input unit,  a partial circuit search unit in claim 2-3, 5, and 11,

- an input unit in claim 7-10,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4, 6-10 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hasegawa (US PG Pub: 2009/0007000).
8.	Regarding claim 1, Hasegawa discloses: 
	A ladder diagram program generation assistance device comprising: an input unit, receiving an input related to generation and editing of a ladder diagram program (e.g., The  inputting means that allows an operator to input data for modifying a definition of a function block in the sequence program) (Para. [0006]);
	a partial circuit search unit, when the input unit receives a command name of the ladder circuit to be inserted into the ladder diagram program, searching for and extracting a partial circuit corresponding to a ladder circuit with the received command name (e.g., FIG. 6 shows an example of a sequence program searched to find a function block instance in the re-instancing process. A block surrounded by the dotted line shows a found function block instance 20. When the definition of the function block is modified, the name of the function block whose definition is modified is notified from the function block definition editing process to the re-instancing process. The re-instancing process receives the definition name of the function block and searches the sequence program to find a function block instance using the function block definition) (function block is interpreted as command name of ladder circuit) (Para. [0036], Fig. 6);
an input candidate output unit, outputting an input candidate corresponding to the partial circuit extracted by the partial circuit search unit (e.g., FIG. 4 shows a diagram of a sequence program including a function block instance using the function block definition. A reference numeral 16 denotes an input part, a reference numeral 17 denotes a function block instance name "FB.sub.--001", and a reference numeral 18 denotes an output part. "R9091.1" and "D0100" denote PC (programmable controller) addresses, and the former is of a bit type having a decimal point and the latter is of a byte type) (Para. [0028], Fig. 4);
and a replacement processing unit, when a selection of the input candidate output by the input candidate output unit is received, replacing, with the selected input candidate, the ladder circuit of which the command name has been input by the input unit (e.g., and altering means 
9.	Regarding claim 2, Hasegawa discloses: 
	The ladder diagram program generation assistance device according to claim 1, wherein the partial circuit search unit extracts a partial circuit including a ladder circuit that has a command name which is the same as the command name input in the input unit (e.g., inputting means that allows an operator to input data for modifying a definition of a function block in the sequence program; searching means that searches the sequence program to find a function block instance using the function block of which definition is modified; and altering means that alters the found function block instance) (Para. [0006]).
10.	Regarding claim 4, Hasegawa discloses: 
	The ladder diagram program generation assistance device according to claim 1, further comprising: a variable setting unit, setting a variable of the partial circuit extracted by the partial circuit search unit, wherein the input candidate output unit outputs the partial circuit in which the variable is set by the variable setting unit as the input candidate (e.g., A reference numeral 14 denotes information such as parameters and internal variables to be used in the definition. In FIG. 2, a function block FB comprises variables of input parameters In1 and In2, an input/output parameter InOut and output parameters Out1 and Out2) (Para. [0026], Fig. 2, also refer to Para. [0010]).
11.	Regarding claim 6, Claim 6 recites a ladder diagram program generation assistance device that similar to the device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 6. Claim 6 replaces the word required to input data of the parameters of which the number or variable types are changed and thus attributes of the parameters cannot be reassigned, to thus perform editing of the sequence program efficiently. Here the function block does include the variable name.
12.	Regarding claim 7, Claim 7 recites a ladder diagram program generation assistance method that implement the device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7.
13.	Regarding claim 8, Claim 8 recites a ladder diagram program generation assistance method that implement the device of claim 6, with substantially the same limitations, respectively. Therefore the rejection applied to claim 6 also applies to claim 8. Hasegawa further disclose a computer to perform (e.g., FIG. 1 shows a sequence program editing apparatus 1 according to an embodiment of the present embodiment. A processor (CPU) 2 is connected to a ROM 3, a RAM 4, a hard disc 5, a keyboard interface 6, a display interface 7 and a communication interface 8 through a bus BS. The processor 2 controls the sequence program editing deice 1 according to a system program stored in the ROM 3. A program for editing a sequence program according to the present invention is stored in the ROM 3. The RAM 4 is used for temporary storage of data, and sequence programs are stored in the hard disc 5. A keyboard 9 is connected to the keyboard interface 6, and a display 10 such as a CRT and a LCD is connected to the display interface 7. The communication interface 8 is connected to a programmable controller 11 which controls I/O devices 12) (Para. [0025]).
	Regarding claim 9, Claim 9 recites a non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform (Hasegawa: Para. [0025], Fig. 1) that implement the method of claim 7, with substantially the same limitations, respectively. Therefore the rejection applied to claim 8 also applies to claim 7.
15.	Regarding claim 10, Claim 10 recites a non-transitory computer readable recording medium that stores a ladder diagram program generation assistance program, the ladder diagram program generation assistance program causing a computer to perform (Hasegawa: Para. [0025], Fig. 1) that implement the method of claim 8, with substantially the same limitations, respectively. Therefore the rejection applied to claim 8 also applies to claim 10.
16.	Regarding claim 12, as to claim 12, applicant is directed to the citation for claim 4 above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Nakama (JP2003084813A).
18.	Regarding claim 3, Hasegawa teaches the ladder diagram program generation assistance device according to claim 1, wherein the partial circuit search unit searches for a ladder circuit that has a command name which is the same as the command name input in the input 

	Nakama teaches and repeatedly appears a predetermined number of times or more in the ladder diagram program which is being generated or edited, and extracts a partial circuit in accordance with the searched ladder circuit (e.g., The control program causes a computer to input a plurality of ladder circuits and search conditions for each of the ladder circuits, searches for a ladder circuit that matches the input search conditions, and uses the ladder circuits that match the search conditions. Generating search result information indicating whether or not there is, converting the ladder circuit into a constituent element, and holding the search result information generated by the search in association with the converted constituent element,
The ladder circuit that does not match the ladder circuit that matches the search condition of the search result information is converted into each ladder circuit, and the converted ladder circuit that is associated with the search result information and held A medium on which an edit control program for the ladder circuit is recorded is provided by displaying the edit control program separately) (Para. [0006], Last Paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hasegawa and Nakama before him/her, to modify the teachings of Hasegawa to include the teachings of Nakama with the motivation to perform a desired circuit search efficiently and to quickly display and easily recognize only a circuit necessary for developing a ladder circuit (Nakama: Para. [0003]).
19.	Regarding claim 5, and 11, as to claim 5, and 11, applicant is directed to the citation for claim 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwata (Pub: 2011/0295388) disclose Ladder program edition device.
Ikegami (Pub: 2009/0005884) disclose a PLC capable of seeing an execution program automatically created. Another object of this invention is to provide a PLC capable of editing an execution program automatically created.
Nagao (Pub: 2018/0095447) disclose a technique for storage of the ladder diagram program, which is capable of suppressing the data capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116